DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 14-15 are objected to because of the following informalities:  
Claims 14-15, line 1, “An arrangement” changes to “The arrangement”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 8, 10, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnar et al (USPN 2016/0380423) in view of Nunes et al (USPN 2012/0218672).
	Regarding claims 1, 2, Gunnar discloses an arrangement for an overvoltage protection of a subsea electrical apparatus (see figures 1, 3, par. 0053), the arrangement comprising: a tank (26) submersible below a water surface level (18), an electrical apparatus (such as a transformer P1, see figure 3) accommodated in the tank (see par. 0049).
	Gunnar dies not explicitly disclose a surge arrester arrangement as claimed.
Nunes discloses an overvoltage protection device comprises 
a surge arrester arrangement (102) accommodated in a housing (such as the system in figure 1 includes a housing) and coupled to a power supply of the electrical apparatus (210, 214, 218, 204) in the housing for providing the overvoltage protection of the electrical apparatus, and
a controllable grounding switch (116) for connecting the surge arrester arrangement to a ground point  in response to a control of the grounding switch to a closed state and for disconnecting the surge arrester arrangement from the ground point in response to a control of the grounding switch to an open (e.g. see par. 0039-0040), wherein the grounding switch (116) accommodated in the housing (the housing of the system in figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the arrangement of Gunnar to incorporate a surge arrester arrangement as disclosed by Nunes in order to protect a power transmission system from an overvoltage with a fast response time. 
Regarding claims 8, 18,  Gunnar discloses the electrical apparatus is a subsea transformer (such as IM1, see par. 0049).
Regarding claims 10, 13,  Gunnar discloses A method for operating an arrangement including a tank (26) submersible below a water surface level (18), an electrical apparatus (such as a transformer P1, see figure 3) accommodated in the tank (see par. 0049).
	Gunnar dies not explicitly disclose a surge arrester arrangement as claimed.
Nunes discloses an overvoltage protection device comprises 
a surge arrester arrangement (102) accommodated in a housing (such as the system in figure 1 includes a housing)  and coupled to a power supply of the electrical apparatus (210, 214, 218, 204) in the housing for providing the overvoltage protection of the electrical apparatus, and a controllable grounding switch (116) for connecting the surge arrester arrangement to a ground point  in response to a control of the grounding switch to a closed state and for disconnecting the surge arrester arrangement from the ground point in response to a control of the grounding switch to an open (e.g. see par. 0039-0040), the method comprises controlling the controllable grounding switch (116) is controlled remotely  (remotely controlled  by a CPU 118) for connecting the surge arrester arrangement (102) to the ground point by controlling the grounding switch  (116) to the closed state and for disconnecting the surge arrester arrangement  (102) from the ground point  by controlling the grounding switch to the open state (see par. 0039-0040).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the arrangement of Gunnar to incorporate a surge arrester arrangement as disclosed by Nunes in order to protect a power transmission system from an overvoltage with a fast response time.
Allowable Subject Matter
3.	Claims 3-7, 9, 11-12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836